Exhibit 10.1
BOWNE & CO., INC.
1999 Incentive Compensation Plan
As Amended and Restated December 31, 2008
Effective December 31, 2008, Bowne & Co., Inc., a corporation organized under
the laws of the State of Delaware, hereby amends and restates the 1999 Incentive
Plan of Bowne & Co., Inc. (the “Plan”), as previously amended and restated
May 25, 2006. Amounts deferred and vested under the Plan prior to January 1,
2005 shall be grandfathered and therefore shall continue to be governed by the
terms of the Plan as in effect on October 3, 2004. Any amendments to the Plan on
or after October 4, 2004 will not affect the foregoing grandfathered amounts
unless specifically stated.
1. Purpose. The purpose of this 1999 Incentive Compensation Plan of Bowne & Co.,
Inc., a Delaware corporation (the “Company”), is to advance the interests of the
Company and its stockholders by providing a means to attract, retain and reward
employees of the Company and its subsidiaries, nonemployee directors of the
Company, and consultants and other persons who provide substantial services to
the Company or its subsidiaries, to link compensation to measures of the
Company’s performance in order to provide additional stock-based and cash-based
incentives to such persons for the creation of stockholder value, and to enable
such persons to acquire or increase a proprietary interest in the Company in
order to promote a closer identity of interests between such persons and the
Company’s stockholders.
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to the terms defined in Section 1 and elsewhere
in the Plan:
(a) “Annual Incentive Award” means a conditional right granted to a Participant
under Section 8(c) to receive a cash payment, Stock or other Award, unless
otherwise determined by the Committee, based on performance in a specified
fiscal year.
(b) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Restricted
Stock Unit, Other Stock-Based Award, Performance Award or Annual Incentive
Award, together with any related right or interest, granted to a Participant
under the Plan.
(c) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death. If, upon a Participant’s death, there is no
designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means the person, persons, trust or trusts entitled by will or the
laws of descent and distribution to receive such benefits.
(d) “Board” means the Company’s Board of Directors.
(e) “Change in Control” and related terms have the meanings specified in
Section 9.
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(g) “Committee” means the Compensation and Management Development Committee of
the Board. The foregoing notwithstanding, the term “Committee” shall refer to
the full Board in any case in which it is performing any function of the
Committee under the Plan.
(h) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j) of the Plan.

 



--------------------------------------------------------------------------------



 



(i) “Deferred Stock Unit” or “Restricted Stock Unit” means a right, granted to a
Participant under Section 6(e), to receive Stock, cash or a combination thereof
at the end of a specified deferral period.
(j) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.
(k) “Effective Date” means the effective date specified in Section 11(n).
(l) “Eligible Person” has the meaning specified in Section 5.
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(n) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee in accordance with the requirements of Section 409A of the Code.
Unless otherwise determined by the Committee, the Fair Market Value of Stock
shall be the mean between the highest and lowest sales prices reported on a
composite basis for Stock traded on the principal securities exchange or
automated quotation system on which Stock is then traded, on the date of the
determination or, if there was no trade reported for that date or the Committee
so directs, on the latest date for which a trade was reported.
(o) “Grant Date” means the date on which an Award is granted.
(p) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of Code Section 422
or any successor provision thereto.
(q) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.
(r) “Other Stock Based Awards” means Awards granted to a Participant under
Section 6(h).
(s) “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.
(t) “Performance Award” means a right, granted to a Participant under Section 8,
to receive Awards or payments based upon performance criteria specified by the
Committee.
(u) “Preexisting Plan” means the Company’s 1992 Stock Option Plan and 1997 Stock
Incentive Plan.
(v) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
that is subject to certain restrictions and to a risk of forfeiture.
(w) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.
(x) “Stock” means the Company’s Common Stock, par value $.01 per share, and such
other securities as may be substituted (or resubstituted) for Stock pursuant to
Section 11(c).
(y) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).
3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration

2



--------------------------------------------------------------------------------



 



of any such dates, the expiration date of any Award, whether, to what extent,
and under what circumstances an Award may be settled, or the exercise price of
an Award may be paid, in cash, Shares, other Awards, or other property, and
other terms and conditions of, and all other matters relating to, Awards; to
prescribe documents evidencing or setting terms of Awards (such Award documents
need not be identical for each Participant) and rules and regulations for the
administration of the Plan; to construe and interpret the Plan and Award
documents and correct defects, supply omissions or reconcile inconsistencies
therein; and to make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan. The Committee
shall interpret and administer the Plan in a manner that will permit the Awards
to be exempt from the restrictions of Section 409A of the Code where possible
and that will permit the Deferred Stock Units, Restricted Stock Units or other
nonqualified deferred compensation to comply with the requirements of
Section 409A of the Code, including the payment restrictions applicable to
“specified employees” as that term is defined in a resolution of the Board
setting forth the definition used by the Company to identify such employees in
accordance with Section 409A of the Code. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 11(b) and other persons
claiming rights from or through a Participant, and stockholders. The foregoing
notwithstanding, the Board shall perform the functions of the Committee for
purposes of granting Awards under the Plan to non-employee directors, and the
Board otherwise may perform any function of the Committee under the Plan,
including for the purpose of ensuring that transactions under the Plan by
Participants who are then subject to Section 16 of the Exchange Act in respect
of the Company are exempt under Rule 16b-3.
(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may delegate to officers or managers of the Company or any subsidiary, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine, to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d) for Awards granted to Participants
subject to Section 16 of the Exchange Act in respect of the Company and will not
cause Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify. The Committee may appoint agents to assist
it in administering the Plan.
(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any executive officer, other officer or employee of
the Company or a subsidiary, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.
4. Stock Subject to Plan.
(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
6,450,000 plus the number of shares of Stock remaining available under the
Preexisting Plan immediately prior to the Effective Date or subject to awards
under the Preexisting Plan which become available in accordance with Section
4(b) after the Effective Date. No more than 1,000,000 shares may be issued in
the form of Incentive Stock Options.

3



--------------------------------------------------------------------------------



 



(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. The issuance of Stock under the Plan shall
be counted against the overall number of shares available for delivery under a
fungible reserve approach, to wit: the issuance of a share of Stock pursuant to
the exercise of an Option or SAR shall be counted as 1 share, and the issuance
of a share of Stock pursuant to the grant of an Award other than an Option or
SAR shall be counted as 2.25 shares. Shares of Stock subject to an Award under
the Plan or an award under the Preexisting Plan that is canceled, expired,
forfeited, settled in cash or otherwise terminated without a delivery of shares
to the Participant will again be available for Awards under the Plan. In
addition, in the case of any Award granted in substitution for an award of a
company or business acquired by the Company or a subsidiary, shares issued or
issuable in connection with such substitute Award shall not be counted against
the number of shares reserved under the Plan, but shall be deemed to be
available under the Plan by virtue of the Company’s assumption of the plan or
arrangement of the acquired company or business. The foregoing provisions of
this Section 4 (b) shall apply to the number of shares reserved and available
for ISOs only to the extent consistent with applicable regulations relating to
ISOs under the Code.
5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. For purposes of the Plan, an “Eligible Person”
means an executive officer of the Company, an employee of the Company or any
subsidiary, a non-employee director of the Company, a consultant or other person
who provides substantial services to the Company or a subsidiary, and any person
who has been offered employment by the Company or a subsidiary, provided that
such prospective employee may not receive any payment or exercise any right
relating to an Award until such person has commenced employment with the Company
or a subsidiary. An employee on leave of absence may be considered as still in
the employ of the Company or a subsidiary for purposes of eligibility for
participation in the Plan. In each calendar year during any part of which the
Plan is in effect, an Eligible Person may be granted Awards intended to qualify
as “performance-based compensation” under Code Section 162(m) under each of
Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) up to his or her Annual Limit
(such Annual Limit to apply separately to Awards under each subsection). A
Participant’s Annual Limit, in any year during any part of which the Participant
is then eligible under the Plan, shall equal 1.5 million shares plus the amount
of the Participant’s unused Annual Limit relating to the same type of Award as
of the close of the previous year, subject to adjustment as provided in Section
11(c) and determined in accordance with the share counting rules specified for
this purpose in Code Section 162(m). In the case of an Award which is not valued
in a way in which the limitation set forth in the preceding sentence would
operate as an effective limitation satisfying Treasury Regulation 1.162-27(e)(4)
(including a Performance Award under Section 8 not related to an Award specified
in Section 6), an Eligible Person may not be granted Awards authorizing payment
during any calendar year of an amount that exceeds the Participant’s Annual
Limit, which for this purpose shall equal $3.5 million plus the amount of the
Participant’s unused cash Annual Limit as of the close of the previous year
(this limitation is separate and not affected by the number of Awards granted
during such calendar year subject to the limitation in the preceding sentence).
For this purpose, a Participant’s Annual Limit is used if it may be potentially
earned or paid under a Performance Award, regardless of whether it is in fact
earned or paid.
6. Specific Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the Grant Date or thereafter (subject to Section 11(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment or service by the Participant
and terms permitting a Participant to make elections relating to his or her

4



--------------------------------------------------------------------------------



 



Award. The Committee shall retain full power and discretion with respect to any
term or condition of an Award that is not mandatory under the Plan. Except in
cases in which the Committee is authorized to require other forms of
consideration under the Plan, or to the extent other forms of consideration must
by paid to satisfy the requirements of the Delaware General Corporation Law, no
consideration other than services may be required for the grant (but not the
exercise) of any Award.
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the Grant Date of such Option.
(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term exceed a period of
ten years from the Grant Date. The Committee shall determine the time or times
at which or the circumstances under which an Option may be exercised in whole or
in part (including based on achievement of performance goals and/or future
service requirements), the methods by which such exercise price may be paid or
deemed to be paid, the form of such payment, including, without limitation, cash
or Stock, including “cashless exercise” arrangements, to the extent permitted by
applicable law, and the methods by or forms in which Stock will be delivered or
deemed to be delivered to Participants.
(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422, including but not limited to
the requirement that no ISO shall be granted more than ten years after the
Effective Date.
(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the Fair
Market Value of one share of Stock on the Grant Date, as determined by the
Committee, times the number of shares of Stock for which the SAR is being
exercised. The Committee shall determine the term of each SAR, provided that in
no event shall the term exceed a period of ten years from the Grant Date.
(ii) Other Terms. Subject to the provisions of Section 11(e) providing for the
amendment of Awards, the Committee shall determine at the Grant Date, the time
or times at which and the circumstances under which a SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not a SAR
shall be in tandem or in combination with any other Award, and any other terms
and conditions of any SAR. SARs may be either freestanding or in tandem with
other Awards.
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(i) Grant and Restrictions. Restricted Stock shall be subject to such risk of
forfeiture and such restrictions on transferability and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/ or future service requirements), in such
installments or otherwise, as the Committee may determine at the Grant Date or
thereafter. Except to the extent restricted under the terms of the Plan and any
Award document relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to

5



--------------------------------------------------------------------------------



 



vote the Restricted Stock and the right to receive dividends thereon (subject to
any mandatory reinvestment or other requirement imposed by the Committee).
During the restricted period applicable to the Restricted Stock, subject to
Section 11(b) below, the Restricted Stock may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.
(e) Deferred Stock and Restricted Stock Units. The Committee is authorized to
grant Deferred Stock or Restricted Stock Units to Participants, which are the
right to receive Stock, cash, or a combination thereof at the end of a specified
deferral or restricted period, subject to the requirements of Section 409A of
the Code and the following additional terms and conditions:
(i) Award and Restrictions. Except as otherwise determined by the Committee,
issuance of Stock will occur in the calendar year following the calendar year in
which the deferral or restricted period specified for an Award of Deferred Stock
or Restricted Stock Unit by the Committee (or, if permitted by the Committee, as
elected by the Participant) expires. In addition, Deferred Stock or Restricted
Stock Units shall be subject to such restrictions (which may include a risk of
forfeiture) as the Committee may impose, if any, which restrictions shall lapse
at the expiration of the deferral or restricted period or at earlier specified
times (including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, and
under such other circumstances as the Committee may determine. Deferred Stock or
Restricted Stock Units may be satisfied by delivery of Stock, cash equal to the
Fair Market Value of the specified number of shares of Stock covered by the
Deferred Stock or Restricted Stock Units or a combination thereof, as determined
by the Committee at the Grant Date or thereafter.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral or
restricted period or portion thereof to which forfeiture conditions apply (as
provided in the Award document evidencing the Deferred Stock or Restricted Stock
Unit), all Deferred Stock or Restricted Stock Units that are at that time
subject to deferral (other than a deferral at the election of the Participant)
or restrictions shall be forfeited; provided that the Committee may provide, by
rule or regulation or in any Award document, or may determine in any

6



--------------------------------------------------------------------------------



 



individual case, that restrictions or forfeiture conditions relating to the
Deferred Stock or Restricted Stock Units will lapse in whole or in part,
including in the event of terminations resulting from specified causes.
(iii) Dividend Equivalents. Unless otherwise determined by the Committee as of
the Grant Date, Dividend Equivalents on the specified number of shares of Stock
covered by Deferred Stock or a Restricted Stock Units shall be deferred with
respect to such Deferred Stock or Restricted Stock Units and the amount or value
thereof automatically deemed reinvested in additional Deferred Stock or
Restricted Stock Units, other Awards or other investment vehicles, as the
Committee shall determine; provided, however, that the Committee may permit a
Participant to make elections relating to Dividend Equivalents on the Grant Date
if and to the extent that such elections will not result in the Participant
being in constructive receipt of or in violation of Section 409A of the Code
with respect to amounts otherwise intended to be subject to deferral or
restriction for tax purposes.
(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary to pay cash or deliver other property
under the Plan or under other plans or compensatory arrangements. Stock or
Awards granted hereunder shall be subject to such other terms as shall be
determined by the Committee. In the case of any grant of Stock to an officer or
non-employee director of the Company in lieu of salary, fees or other cash
compensation, the number of shares granted in place of such compensation shall
be reasonable, as determined by the Committee.
(g) Dividend Equivalents. Subject to other provisions of this Plan, the
Committee is authorized to grant Dividend Equivalents to a Participant,
entitling the Participant to receive cash, Stock, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Stock, or other periodic payments. Dividend Equivalents may be awarded
only in connection with an Award other than Options or SARs. The Committee may
provide on the Grant Date that Dividend Equivalents shall be paid or distributed
when accrued on the dividend payment date or shall be deemed to have been
reinvested in additional Stock, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.
(h) Other Stock-Based and Cash Awards. The Committee is authorized, subject to
limitations under applicable law, including Section 409A of the Code, to grant
to Participants such other Awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on, or related to, Stock
or factors that may influence the value of Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified
subsidiaries. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine. Cash awards, as an element of or supplement to any other Award under
the Plan, may also be granted pursuant to this Section 6(h).
7. Certain Provisions Applicable to Awards.
(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary, or any
business entity to be acquired by the

7



--------------------------------------------------------------------------------



 



Company or a subsidiary, or any other right of a Participant to receive payment
from the Company or any subsidiary; provided, however, that no substitution or
exchange shall result in the reduction of the exercise price of any outstanding
Option, grant price of any outstanding SAR, or purchase price of any other
outstanding Award conferring a right to purchase Stock to an amount less than
the Fair Market Value of a share at the Grant Date of the outstanding award.
Awards granted in addition to or in tandem with other Awards or awards may be
granted either as of the same time as or a different time from the grant of such
other Awards or awards.
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii), 6(c)(i) and elsewhere in the Plan.
(c) Form and Timing of Payment under Awards. Subject to the requirements of
Section 409A of the Code and the terms of the Plan and any applicable Award
document, payments to be made by the Company or a subsidiary upon the exercise
of an Option or other Award or settlement of an Award may be made in such forms
as the Committee shall determine on the Grant Date, including, without
limitation, cash, Stock, or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis, and the settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, upon the occurrence of one or more specified events (in addition to
a Change in Control) specified on the Grant Date and in compliance with
Section 409A of the Code. Notwithstanding the preceding provisions of this
Section 7(c), no Option may be settled by a cash payment on any date when the
Fair Market Value of the Stock is below the exercise price of the Option.
(d) Exemptions from Section 16(b) Liability. With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act in respect of the Company, the Committee shall implement transactions under
the Plan and administer the Plan in a manner that will ensure that each
transaction by such a Participant is exempt from liability under Rule 16b-3,
except that this provision shall not limit sales by such a Participant, and such
a Participant may engage in other non-exempt transactions under the Plan. The
Committee may authorize the Company to repurchase any Award or shares of Stock
resulting from any Award in order to prevent a Participant who is subject to
Section 16 of the Exchange Act from incurring liability under Section 16(b).
Unless otherwise specified by the Participant, equity securities or derivative
securities acquired under the Plan which are disposed of by a Participant shall
be deemed to be disposed of in the order acquired by the Participant.
8. Performance and Annual Incentive Awards.
(a) Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 8(b) and 8(c) in the
case of a Performance Award or Annual Incentive Award intended to qualify under
Code Section 162(m).
(b) Performance Awards Granted to Designated Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of preestablished performance goals and other terms set forth in
this Section 8(b).
(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of

8



--------------------------------------------------------------------------------



 



performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 8(b). Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation 1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or business
units of the Company (except with respect to the total stockholder return and
similar measures applicable to the Company as a whole), shall be used by the
Committee in establishing performance goals for such Performance Awards:
(1) earnings per share; (2) revenues; (3) cash flow, free cash flow, or cash
flow return on investment; (4) interest expense after taxes; (5) return on net
assets, return on assets, return on investment, return on invested capital,
return on total capital, or return on equity; (6) value created; (7) operating
margin; (8) net income before or after taxes, pretax earnings, pretax earnings
before interest, depreciation and amortization, pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items, operating earnings, or net cash provided by operations; (9) stock
price or total stockholder return; (10) sales above a specified threshold or in
relation to prior periods; (11) reductions in operating expenses, (12)
productivity improvements, and (13) an executive’s attainment of objective and
measurable strategic business criteria, consisting of one or more objectives
based on meeting specified market penetration, geographic business expansion
goals, cost targets, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures. The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.
(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance- based
compensation” under Code Section 162(m).
(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 8(b)(ii) during the given performance period, as specified by the
Committee in accordance with Section 8(b)(iii) . The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.
(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not

9



--------------------------------------------------------------------------------



 



exercise discretion to increase any such amount payable to a Covered Employee in
respect of a Performance Award subject to this Section 8(b). For performance
periods commencing on or prior to January 1, 2009, the Committee may specify the
circumstances in which a Performance Award shall be paid or forfeited in the
event of termination of employment by the Participant or other event (including
a Change in Control) prior to the end of a fiscal year or settlement of such
Performance Award, but only to the extent such circumstance would not cause the
Performance Award to cease to qualify as “performance-based compensation” for
purposes of Code Section 162(m),
(c) Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and therefore its grant, exercise and/or
settlement shall be contingent upon achievement of preestablished performance
goals and other terms set forth in this Section 8(c).
(i) Grant of Annual Incentive Awards. Not later than the end of the 90th day of
each fiscal year, or at such other date as may be required or permitted in the
case of Awards intended to be “performance-based compensation” under Code
Section 162(m), the Committee shall determine the Covered Employees who will
potentially receive Annual Incentive Awards, and the amount(s) potentially
payable thereunder, for that fiscal year. The amount(s) potentially payable
shall be based upon the achievement of a performance goal or goals based on one
or more of the business criteria set forth in Section 8(b)(ii) in the given
performance year, as specified by the Committee. The Committee may designate an
annual incentive award pool as the means by which Annual Incentive Awards will
be measured, provided that the portion of such pool potentially payable to the
Covered Employee shall be preestablished. In all cases, the maximum Annual
Incentive Award of any Participant shall be subject to the limitation set forth
in Section 5.
(ii) Payout of Annual Incentive Awards. After the end of each fiscal year, the
Committee shall determine the amount, if any, of the Annual Incentive Award for
that fiscal year payable to each Participant. The Committee may, in its
discretion, determine that the amount payable to any Participant as a final
Annual Incentive Award shall be reduced from the amount of his or her potential
Annual Incentive Award, including a determination to make no final Award
whatsoever, but may not exercise discretion to increase any such amount. For
performance periods commencing on or prior to January 1, 2009, the Committee may
specify the circumstances in which an Annual Incentive Award shall be paid or
forfeited in the event of termination of employment by the Participant or other
event (including a Change in Control) prior to the end of a fiscal year or
settlement of such Annual Incentive Award, but only to the extent such
circumstance would not cause the Annual Incentive Award to cease to qualify as
“performance-based compensation” for purposes of Code Section 162(m),
(d) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the achievement of performance
goals relating to Performance Awards and Annual Incentive Awards, and the amount
of any final Performance Award and Annual Incentive Award shall be recorded in
writing, except in the case of Performance Awards not intended to qualify under
Section 162(m). Specifically, the Committee shall certify in writing, in a
manner conforming to applicable regulations under Section 162(m), prior to
settlement of each such Award granted to a Covered Employee, that the
performance objective relating to operating profits and other material terms of
the Award upon which settlement of the Award was conditioned have been
satisfied.

10



--------------------------------------------------------------------------------



 



9. Change in Control.
(a) Effect of “Change in Control.” In the event of a “Change in Control,” the
following provisions shall apply unless otherwise provided in the Award
document:
(i) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment or
service by the Participant, subject only to applicable restrictions set forth in
Section 11(a);
(ii) The restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 11(a); and
(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, such performance goals and
other conditions will be deemed to be met if and to the extent so provided by
the Committee in the Award document relating to such Award or other agreement
with the Participant.
(b) Definition of “Change in Control.” A “Change in Control” means, in
accordance with the requirements of Section 409A of the Code, the occurrence of
one of the following events:
(i) The date any one person, or more than one person acting as a group, acquires
ownership of Stock of the Company that, together with Stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the Stock of the Company.
(ii) The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of Stock of the
Company possessing 30 percent or more of the total voting power of the Stock of
the Company.
(iii) The date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.
(iv) The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
Any determination of the occurrence of any Change in Control made in good faith
by the Board, on the basis of information available at the time to it, shall be
conclusive and binding for all purposes under the Plan.
10. Additional Award Forfeiture Provisions
(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises. Unless otherwise determined by the Committee, each Award granted
hereunder shall be subject to the following additional forfeiture conditions, to
which each Participant who accepts an Award hereunder is hereby deemed to agree.
If any of the events specified in Section 10(b)(i), (ii), or (iii) occurs (a
“Forfeiture Event”), all of the following forfeitures will result:

11



--------------------------------------------------------------------------------



 



(i) The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant) will be immediately forfeited and
cancelled upon the occurrence of the Forfeiture Event; and
(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Option Gain (as defined herein) realized by Participant upon each
exercise of an Option that occurred on or after (A) the date that is six months
prior to the occurrence of the Forfeiture Event, if the Forfeiture Event
occurred while Participant was employed by the Company or a subsidiary, or
(B) the date that is six months prior to the date Participant’s employment by
the Company or a subsidiary terminated, if the Forfeiture Event occurred after
Participant ceased to be so employed. For purposes of this Section, the term
“Option Gain” in respect of a given exercise shall mean the product of (X) the
Fair Market Value per share of Stock at the date of such exercise (without
regard to any subsequent change in the market price of shares) minus the
exercise price times (Y) the number of shares as to which the Option was
exercised at that date.
(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during Participant’s employment by the Company or a
subsidiary or during the one-year period following termination of such
employment (but not later than 18 months after the Award terminates or, in the
case of an Option, is fully exercised):
(i) Participant, acting alone or with others, directly or indirectly, prior to a
Change in Control, (A) engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or stockholder unless
the Participant’s interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a subsidiary; (B) induces any customer or supplier of the Company or a
subsidiary with whom Participant has had contacts or relationships, directly or
indirectly, during and within the scope of his employment with the Company or
any subsidiary, to curtail, cancel, not renew, or not continue his or her or its
business with the Company or any subsidiary; or (C) induces, or attempts to
influence, any employee of or service provider to the Company or a subsidiary to
terminate such employment or service. The Committee shall, in its discretion,
determine which lines of business the Company conducts on any particular date
and which third parties may reasonably be deemed to be in competition with the
Company. For purposes of this Section 10(b)(i), a Participant’s interest as a
stockholder is insubstantial if it represents beneficial ownership of less than
five percent of the outstanding class of stock, and a Participant’s interest as
an owner, investor, or partner is insubstantial if it represents ownership, as
determined by the Committee it its discretion, of less than five percent of the
outstanding equity of the entity;
(ii) Participant discloses, uses, sells, or otherwise transfers, except in the
course of employment with or other service to the Company or any subsidiary, any
proprietary information of the Company or any subsidiary so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain, except as required by law or pursuant to legal process, or
Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally, or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process; or
(iii) Participant fails to cooperate with the Company or any subsidiary by
making himself or herself available to testify on behalf of the Company or such
subsidiary in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise

12



--------------------------------------------------------------------------------



 



fails to assist the Company or any subsidiary in any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary, as reasonably requested.
(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 are deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries. Rather, the non-occurrence of the Forfeiture
Events set forth in Section 10(b) is a condition to Participant’s right to
realize and retain value from his or her compensatory Options and Awards, and
the consequence under the Plan if Participant engages in an activity giving rise
to any such Forfeiture Event, which Forfeiture Events and activities are hereby
acknowledged to be harmful to the Company, are the forfeitures specified herein.
The Company and Participant shall not be precluded by this provision or
otherwise from entering into other agreements concerning the subject matter of
Section 10(a) and 10(b).
(d) Right of Setoff. Participant agrees that the Company or any subsidiary may,
to the extent permitted by applicable law, deduct from and set off against any
amounts the Company or a subsidiary may owe to Participant from time to time,
including amounts owed as wages or other compensation, fringe benefits, or other
amounts owed to Participant, such amounts as may be owed by Participant to the
Company under Section 10(a), although Participant shall remain liable for any
part of Participant’s payment obligation under Section 10(a) not satisfied
through such deduction and setoff.
(e) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing any such Award.
11. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may postpone the
issuance or delivery of Stock or payment of other benefits under any Award if
the Company reasonably anticipates that the delivery of such Stock or payment of
other benefits would violate any federal or state law, rule or regulation and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions as it may
consider appropriate in connection with the issuance or delivery of Stock or
payment of other benefits in compliance with applicable laws, rules, and
regulations provided however that delivery of Stock or payment of other benefits
shall be made at the earliest date at which the Company reasonably anticipates
that such delivery of Stock or payment of other benefits will not cause a
violation of the applicable laws, rules and regulations. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change in
Control.
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary), or assigned
or transferred by such Participant otherwise than by will or the laws of descent
and distribution or to a Beneficiary upon the death of a Participant, and such
Awards or rights that may be exercisable shall be exercised during the lifetime
of the Participant only by the Participant or his or her guardian or legal
representative, except

13



--------------------------------------------------------------------------------



 



that Awards and other rights (other than ISOs and SARs in tandem therewith) may
be transferred to one or more family members of the Participant (or trusts
established on their behalf) during the lifetime of the Participant, and may be
exercised by such transferees in accordance with the terms of such Award, but
only if and to the extent such transfers are permitted by the Committee pursuant
to the express terms of an Award document (subject to any terms and conditions
which the Committee may impose thereon). Notwithstanding anything herein to the
contrary, in no event may any outstanding Award be transferred by a Participant
for value or consideration, nor may the Committee permit such a transfer. A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.
(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5, (iii) the number and
kind of shares of Stock subject to or deliverable in respect of outstanding
Awards and (iv) the exercise price, grant price or purchase price relating to
any Award or, if deemed appropriate, upon a Change in Control, the Committee may
make provision for a cash payment to the holder of an outstanding Option in
consideration for the cancellation of such Option in an amount equal to the
excess, if any, of the amount of cash and fair market value of property that is
the price per share paid in any transaction triggering the Change in Control
over the per share exercise price of such Option, multiplied by the number of
shares of Stock covered by such Option. In addition, the Committee is authorized
to make adjustments in the terms and conditions of, and the criteria included
in, Awards (including Performance Awards and performance goals, and Annual
Incentive Awards and any Annual Incentive Award pool or performance goals
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or any business unit, or the financial statements of the Company
or any subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, any
subsidiary or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, SARs, Performance Awards granted under
Section 8(b) or Annual Incentive Awards granted under Section 8(c) to
Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder. Any
adjustment to an Option or SAR pursuant to this section 10(c) must meet the
requirements of Section 409A of the Code.
(d) Taxes. The Company and any subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive

14



--------------------------------------------------------------------------------



 



Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s mandatory withholding obligations, either on a
mandatory or elective basis in the discretion of the Committee. In each such
case, the Fair Market Value of the Stock withheld shall not exceed the minimum
dollar amount that is required to be withheld by the Company under applicable
federal, state or local income tax laws, or the comparable rules of
jurisdictions outside of the United States.
(e) Changes to the Plan. The Board may amend, suspend, or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that, except in the case of
adjustments authorized under Section 11(c), no amendment shall reduce the
exercise price of any outstanding Option, grant price of any outstanding SAR, or
purchase price of any other outstanding Award conferring a right to purchase
Stock to an amount less than the Fair Market Value of a share at the Grant Date
of the outstanding award; and provided further, that any amendment to the Plan
shall be subject to the approval of the Company’s stockholders not later than
the annual meeting for which the record date is after the date of such Board
action if such stockholder approval is required by any federal or state law or
regulation or the rules of any stock exchange or automated quotation system on
which the Stock may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other amendments to the Plan to stockholders
for approval; and provided further that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any outstanding Award.
(f) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary, (ii) interfering in any way
with the right of the Company or a subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants and employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award.
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Code
Section 162(m), including the granting of awards otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.
(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

15



--------------------------------------------------------------------------------



 



(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 8 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder (including Proposed Regulation 1.162-27). However, the
Committee retains the right to grant awards which do not qualify as performance
based compensation under Code Section 162(m). If the Committee decides that an
award will comply with Code Section 162(m) then, in such event, the terms of
Sections 8(b), (c), and (d), including the definitions of Covered Employee and
other terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of Performance Awards
or an Annual Incentive Award, as likely to be a Covered Employee with respect to
a specified fiscal year. If any provision of the Plan or any Award document
relating to a Performance Award or Annual Incentive Award that is designated as
intended to comply with Code Section 162(m) does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon attainment
of the applicable performance objectives.
(k) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award document shall be determined in
accordance with the Delaware General Corporation Law, the laws of the state of
New York applicable to contracts made and to be performed in the State of New
York, without regard to principles of conflicts of laws, and applicable federal
law.
(l) Awards under Preexisting Plans. Upon approval of the Plan by stockholders of
the Company as required under Section 11(m), no further awards shall be granted
under the Preexisting Plans.
(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 11(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.
(n) Plan Effective Date and Stockholder Approval. The Amended and Restated Plan
shall become effective if, and at such time as, the stockholders of the Company
have approved it by the affirmative votes of the holders of a majority of the
voting securities of the Company present, or represented, and entitled to vote
on the subject matter at a duly held meeting of stockholders. Unless earlier
terminated by action of the Board of Directors, the Plan will remain in effect
until such time as no Stock remains available for delivery under the Plan and
the Company has no further rights or obligations under the Plan with respect to
outstanding Awards under the Plan.

16